Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed December 30, 2021 is acknowledged.  Claims 3, 9-12, 14-20 and 25 are cancelled. Claims 26-27 are amended. Claims 1-2, 4-8, 13, 21-24 and 26-40 are pending in this application and under examination in this office action.
4.	Applicant’s arguments filed on December 30, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The provisional rejection of claims 1-2, 4-8, 13-18, 21-24 and 26-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-13 and 18-21 of copending Application No. 15/574432 or claims 1-4, 7, 10, 15-19, 21 and 27-29 of copending Application No. 16/461271 is moot because Application Nos. 15/574432 and 16/461271 were abandoned. 

Claim Rejections/Objections Maintained
In view of the amendment filed on December 30, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 5, 26, 32-35 and 38-40 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 6 of the response, Applicant argues that a dependent claim can clarify an element, step or ingredient recited in independent claim that recites “consisting of” and the limitation “consisting of” immediately follows the preamble and cites MPEP2171-2173 and 2111.03-II in support of the arguments.    
	Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner’s asserts that based on MPEP§2171-MPEP§2173 and MPEP2111.03-II, the claims are indefinite because:
	i. The limitation “wherein the human is immunotolerized to iduronate-2-sulfatase” recited in claim 5 requires administering to the human iduronate-2-sulfatase in order to arrive at the result that the human is immunotoerized to iduronate-2-sulfatase, which is an additional element. Claim 5 depends from independent claim 1 that recites "consisting of: administering....", which excludes any element, step, or ingredient not specified in the claim. A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step. However, claim 5 recites an additional element, which renders the claim indefinite. 
MPEP211.03-II 
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)….A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.

When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) ….However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp.v.Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) 

	ii. The limitation “wherein the human has been administered an immune suppressant” recited in claims 32-35 requires “administering to the human an immune suppressant including different immune suppressants” recited in claims 33-35 in order to arrive at the claimed condition that the human has been administered an immune suppressant, which is an additional element. Claim 32 depends from independent claim 27, and claim 27 recites "consisting of: administering....", which excludes any element, step, or ingredient not specified in the claim.
iii. The term “increased glycosaminoglycans (GAG)…” in claim 26is a relative term which renders the claim indefinite. The term “increased glycosaminoglycans (GAG)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “increased glycosaminoglycans (GAG)….”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as “increased glycosaminoglycans (GAG)” recited in the claim. Thus, the claim is indefinite.
	iv. The rest of the claims are indefinite as depending from an indefinite claim.  
Accordingly, the rejection of claims 5, 26, 32-35 and 38-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 4, 6-8, 27 and 30 stand rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US2010/0173979, published Jul 8, 2010, priority Jun 6, 2007, cited previously; was issued as US8796236) in view of Barkats et al. (US2015/0182637, published Jul 2, 2015, priority Jun 21, 2012, cited previously), Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS), and Clearley et. al. (Mol. Thera. 2006; 13:528-537). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-2, 4 and 6-8 as amended are drawn to a method to treat one or more symptoms of mucopolysaccharide type II (MPSII) in a human having MPSII, consisting of: administering to a cisterna magna of the human a composition comprising an amount of rAAV9 or rAAVrh10 vector comprising an open reading frame encoding iduronate 2-sulfatase (I2S/IDS) in a physiologically compatible buffer effective to inhibit or treat the one or more symptoms of MPSII. 
Claims 27 and 30 as amended are drawn to a method to treat one or more neurological symptoms of mucopolysaccharide type II (MPSII) in a human having MPSII, consisting of: administering to a cisterna magna of the human a composition comprising an amount of a recombinant adeno-associated virus (rAAV) 9 or rAAVrh10 vector comprising an open reading frame encoding iduronate 2-sulfatase (I2S/IDS) effective to inhibit or treat the one or more symptoms of MPSII. 

On p. 7-8 of the response, Applicant argues that the standard for obviousness of a method of medical treatment is not to show that the claimed therapy failed to work before the effective filing date and the Office cannot use Applicant’s post-filing date evidence to support an obviousness rejection. 
On p. 8 of the response, Applicant acknowledges that Cardone teaches intravenous delivery using AAV2/8 encoding I2S/IDS to adult MSPII mice. But Applicant argues that Cardone did not show neurocognition improvement. Applicant also acknowledges that Calias teaches intrathecal-lumbar administration of I2S/IDS enzyme but argues that Calias does not report the effect on neurocognition. On p. 8 of the response, Applicant argues that the symptoms of patients with MPSII are well documented, and their clinical results are the proper comparison of MPSII patients treated with an rAVV encoding I2S/IDS for unexpected results.
On p. 8-14 of the response, Applicant argues that the claims are not obvious over the cited references in view of Dr. Lorne Clarke’s declaration under 37 CFR 1.132 filed on 12/30/21. Applicant argues that Dr. Clarke is an expert in the field in mucopolysaccharidosis, was the first to develop a mouse model of MPSII, Gaucher disease, and Sandhoff disease, one of the primary investigators for phase III clinical trial for Iaronidase for MPSI and has published over 60 scientific publication related to MPS diseases (paragraphs 1-4 of the Dr. Clarke’s declaration). Applicant argues that based on Dr. Clarke’s declaration, intravenous administration of an enzyme replacement therapy (ERT) with I2S/IDS (ELAPRASE®) for MPSII approved by FDA does not address the CNS diseases in MPSII patients because the ERT does not penetrate the blood brain barrier (BBB) and hematopoietic stem cell transplantation (HSCT) using umbilical cord blood or bone marrow have no effect on MPSII and thus the reversibility of MPS symptoms in the CNS and skeleton would have been expected by direct ERT (paragraphs 5-14 of the Dr. Clarke’s declaration). Applicant argues that based on the Dr. Clarke’s declaration, a skilled artisan would not have arrived at the claimed method of treating MPSII because the cited references of Dodge, Barkats, Zhang, Clearly, Cheng, Zhu and Passini would not have provided a reasonable expetcation of success in treating MPS II by administering to the cisterna magna an rAAV9 or rAAVrh10 encoding I2S/IDS (paragraphs 11-22 of the Dr. Clarke’s declaration). Applicant argues that based on the Dr. Clarke’s declaration and Exhibits A-D, Dr. Clark was surprised that after administration of RGX-121 (AAV9-I2S) for more than 6 months, the majority of patients with MPSII showed continued cognitive development (clinical trial NCT03566043, Exhibits A-C, paragraphs 23-26 and 28-29 of the Dr. Clarke’s declaration). This improvement in CNS symptoms is surprising because direct administration of replacement enzyme to the CNS has not been particularly effective in view of a phase II/III clinical trial NCT02412787 (evaluating intrathecal administration of I2S for treatment of cognitive impairment in pediatric patients with MPSII) (Exhibit D) and Clinical trial NCT01299727 (Wijburg 2021: intrathecal administration of human heparan-N-sulfatase (rhHNS) in children with MPSIIIA (paragraph 27 of the Dr. Clarke’s declaration).  
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP§716-MPEP 716.02 (a)-(e), MPEP §2141-2145, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)), the combined teachings of Dodge, Barkats, Zhang, and Clearley do render the claimed invention obvious because:
i. The claimed improvement in cognitive skills or neurocognition in patients with impaired neurocognition by clinical trials of RGX-121 as claimed is not unexpected because enhancing neural development and neuronal functions and activities or neurocognition in the treatment of MPSII by gene therapy of I2S/IDS via different administration routes or delivery methods has been shown in the prior art as evidenced by Zhu et al. (see col. 39, lines 1-38; col. 68-72, examples 6-8 in US8545837 cited previously), Wolf et al. (see col.32, lines 5-16, col. 2, lines 46; col. 4, line 18, col. 18-21, examples 1-2; col. 24-25, claims 1-16 in US9249424, cited previously), Cardone et al. (see p. 1229, 2nd col., 2nd paragraph to p. 1232, 1st col.; p. 1234.; Hum. Mol. Genet. 2006; 15:1125-1236. doi:10.1093/hmg/ddl038, cited previously) or Calias et al. (see p. 2, 2nd col., 3rd paragraph to p. 3, 1st col.; p. 4, 2nd col., 1st paragraph; p. 4, 2nd col., 2nd paragraph to p. 6; figure 1; PLoS One, 2012; 7:e30341. doi:10.1371/journal.pone.0030341, cited previously).
Administration of a rAAV-9 or rAAVrh10 encoding a gene including I2S/IDS to the cisterna magna to treat MPSII is known and taught by the cited references of Dodge and Barkats. The systemic administration of an AAV2/8 encoding I2S/IDS in an animal model of MPS II disclosed by Cardone (2006) or intrathecal administration of I2S/IDS in an animal model of MPSII disclosed by Calias (2012) has been shown to result in clearance of GAG accumulation and reduced cellular vacuolization in the brain, and the GAG accumulation and cellular vacuolization in the brain cause neurocognitive impairment as evidenced by Zhu et al. (see col. 39, lines 1-38; col. 68-72, examples 6-8 in US8545837 cited previously) or Wolf et al. (see col.32, lines 5-16, col. 2, lines 46; col. 4, line 18, col. 18-21, examples 1-2; col. 24-25, claims 1-16 in US9249424, cited previously). The effects of MPSII on enhancing neural development and neuronal functions and activities or neurocognition either by intrathecal administration of I2S/IDS or gene therapy of I2S/IDS have been shown in the prior art as evidenced by Zhu (US8545837), Wolf (US9249424), Cardone (2006) or Calias (2012).
ii. Evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In this case, the comparison between documented symptoms of patients with MPS II and clinical outcomes of MPS II as argued by the Applicant is not a direct comparison of the claimed invention with the closest prior art that is commensurate in scope with the art. The closest prior art is commensurate in scope with the claims and the direct comparison should be the comparison between the use of different vectors encoding I2S/IDS and/or different administration routes disclosed in the prior art/ the cited references in in cognitive skills or neurocognition in patients/animals with MPSII and impaired neurocognition and the use of the claimed rAAV9/rAAVrh10 encoding I2S/IDS in cognitive skills or neurocognition in patients with impaired neurocognition in MPSII. 
However, neither the specification nor the declaration/Exhibits A-D provides such a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Applicants fails to provide evidence of side-by-side comparisons to demonstrate unexpected results as claimed. See MPEP 716.02(c)-I. Since Applicant fails to provide any evidence as discussed above to support any unexpected results as claimed, the claimed method is obvious over the prior art, absent evidence to the contrary.
iii. The Dr. Lorne Clarke’s declaration under 37 CFR 1.132 filed 12/30/21 is insufficient to overcome the rejection of claims 1-2, 4, 6-8, 27 and 30 based upon Dodge et al. (US2010/0173979) in view of Barkats et al. (US2015/0182637), Zhang et al. (2011), and Clearley et. al. (2006) under 35 U.S.C. 103 as set forth in the last Office action because: The Dr. Clarke’s declaration filed 12/30/21 fails to set forth the facts that there is no showing to support the claimed unexpected results (see p. 10 paragraphs 23-29 of the declaration). The showing is not commensurate in scope with the claims. It include(s) statements which amount to an affirmation that there is no reasonable expectation based on the combined teachings of the cited references of Dodge, Barkats, Zhang and Clearley, Zhu, Cheng and Passini without objective evidence.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
As mentioned above, Applicants fails to provide evidence of side-by-side comparisons to demonstrate unexpected results as claimed because there is no direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See MPEP 716.02(c)-I. Since Applicant fails to provide any evidence as discussed above to support any unexpected results as claimed, the claimed method is obvious over the prior art, absent evidence to the contrary.
In addition, Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, Dodge teaches successfully treat lysosomal storage diseases including MPSII by delivering a rAAV vector encoding I2S/IDS to the brain of the patient via intrathecal or intracerebroventricular or intraventricular administration, which is related to the limitations recited in claims 1-2, 4, 6-8, 27 and 30 (see abstract, [0013], [0047]-[0050]; table 1, [0010]-[0014], [0031]-[0033]; [0040]; [0052]; [0053], [0039]-[0045]; [0047]-[0051]; [0058]; [0066]; [0073]-[0077]; p. 8-10, examples; p. 12-14, claims 1-32,  in particular). Barkats is cited to support the limitation “administering to a cisterna magna” recited in claim 1 or 27 (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular). Zhang and Clearley are cited to support the use of rAAV9 and rAAVrh10 for treatment of lysosomal diseases including MPSII.
While Dodge does not teach the location of the cisterna magna or AAV-9 or rAAVrh10 as recited in claims 1, 7-8 and 27, Barkats, Zhang and Clearley teach these limitations and provide motivation and an expectation of success. In particular, Barkats teaches a method of gene therapy to treat a multi-systemic diseases including lysosomal diseases by intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to deliver the lysosomal enzyme to CSF, which is the same location, the same administration route and the same rAAV vector as instantly claimed (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular). The teaching of Barkats indicates that intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme can deliver the lysosomal enzyme to CSF and to treat a multi-systemic diseases including lysosomal diseases and MPSII is a lysosomal disease. 
Zhang teaches that rAAVrh10 vector is as efficient as rAAV9 to specifically target to neurons of the CNS and express encoded genes in neurons of the CNS (see abstract; p. 1441-1445, in particular).  Clearley teaches that injection of recombinant AAV9 and AAVrh10 vectors encoding a lysosomal enzyme, beta-glucuronidase for mucopolysaccharidoiss type VII into the brain can target to neurons of the CNS and result in the most enzyme positive tissue in specific brain regions including hippocampus, thalamus, cortex, striatum, spinal cord as compared to other AAV7 or AAV8 (see p. 529; p. 530-534, in particular).  The teachings of Zhang and Clearley indicate there is an expectation of success to administer the rAAV9 encoding iduronate 2-sulfatase to the cisterna magna in the method of Dodge to treat symptoms of MPSII because administration of a rAAV-9 encoding a gene including I2S/IDS to the cisterna magna has been successfully used to target and deliver the gene including I2S/IDS to the CNS for treating MPSII as taught by Dodge and Barkats.
A person of ordinary skill in the art would have recognized that applying the known techniques of administering to the cisterna magna and using a rAAV-9 or rAAVrh10 to deliver and encode I2S/IDS disclosed by Barkats, Zhang, and Clearley to the method of Dodge would have yielded the predictable result of treating MPSII and reducing neurocognitive impairment/deficit in MPSII.  Administration of a rAAV-9 or rAAVrh10 encoding I2S/IDS to the cisterna magna would increase and maintain expression of I2S/IDS to help clear GAG accumulation and reduce cellular vacuolization in the brain, thereby to reduce neuropathology and neuronal damages and cognitive impairment and enhance neural development and neuronal functions and activities or neurocognition in the patients with MPSII and neurocognitive impairment, and would increase patient’s satisfaction and patient compliance with recommended treatment regimens.  
There is also an expectation of success in administering the rAAV9 or rAAVrh10 encoding I2S/IDS to the cisterna magna in the method of Dodge to treat symptoms of MPSII because administration of a rAAV-9 or rAAVrh10 encoding a gene including I2S/IDS to the cisterna magna has been successfully used for targeting and delivering the gene including I2S/IDS to the CNS for treating MPSII as taught by Dodge, Barkats, Zhang, and Clearley. The teachings of Barkats, Zhang and Clearley also provide motivation to use rAAV9 and rAAVrh10 vectors and the cisterna magna delivery of rAAV9 or rAAVrh10 encoding I2S/IDS to treat MPSII because rAAV9 and rAAVrh10 vectors provide better specifically targeting and most expressing encoded lysosomal enzymes in neurons of the CNS as taught by Zhang and Clearley, and intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme can deliver the lysosomal enzyme to CSF and to treat a multi-systemic diseases including lysosomal diseases and MPSII is a lysosomal disease as taught by Barkats. 
Note that “the selection of a known material based on its suitability for its intended use in a known technology supports a prima facie obviousness determination because the results are expected”. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) & MPEP § 2144.07. “It is prima facie obvious to combine two compositions/elements each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition/element to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). See MPEP § 2144.06. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known techniques of administration of a rAAV-9 or rAAVrh10 encoding I2S/IDS to the cisterna magna disclosed by Barkats, Zhang, and Clearley to the the method of Dodge to treat MPSII. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Accordingly, the rejection of claims 1-2, 4, 6-8, 27 and 30 under 35 U.S.C. 103 as being unpatentable over Dodge (US2010/0173979) in view of Barkats (US2015/0182637), Zhang (2011) and Clearley (2006) is maintained.

8.	Claims 13, 28-29 and 31-40 stand rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US2010/0173979) in view of Barkats (US2015/0182637), Zhang (2011), and Clearley and Wolfe (2006) as applied to claims 1-2, 4, 6-8, 27 and 30 above, and further in view of Zhu et al. (US8545837) and Cheng et al. (US2004/0204379). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 14 of the response, Applicant argues that the claimed method is not obvious over Dodge, Barkats, Zhang, Zhu, Cheng discussed above and in view of the above evidence and arguments related to non-obviousness including unexpected effects and the long felt for a therapy for human having MPSII.  
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)) ,and MPEP §2141.01-2147.03, the cited references do render the claimed method obvious because:
i. For the reasons set forth above, Dodge, Barkats, Zhang, and Clearley do teach claims 1-2, 4, 6-8, 27 and 30 and render the claimed method obvious because Dodge teaches a method of treating MPSII by delivering a rAAV vector encoding I2S/IDS to the brain of the patient via intrathecal or intracerebroventricular or intraventricular administration, while Zhang and Clearley teach that rAAV9 and rAAVrh10 vectors provide better specifically targeting and most expressing encoded lysosomal enzymes in neurons of the CNS as taught by, and Barkat teaches intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme can deliver the lysosomal enzyme to the brain and treat MPSII.
ii.  While Dodge, Barkats, Zhang, and Clearley do not teach the use of an immune suppressant together with the administration of a rAAV9/rAA10rh encoding I2S/IDS to the cisterna magna of a mammal as in claim 13, Zhu and Cheng teach these limitations and also teach the combined therapy of the claimed gene product with an immunosuppressant provides better results (see abstract;  col. 2-6, table 1; col. 17, lines 29-34,col. 18, line 1-col. 21, table 2; col. 38; col. 41, line 29 to col. 21; col. 68-72, examples 6-9; col. 78-80, claims 1-30 of the reference of Zhu; and see abstract; paragraphs [0109]-[0110] in the reference of Cheng, in particular).
A person of ordinary skill in the art would have recognized that applying the known technique of the combined therapy the claimed gene product with an immunosuppressant disclosed by Zhu and Cheng to the method of Dodge, Barkats, Zhang, and Clearley would have yielded the predictable result of treating MPSII. The combined therapy of the claimed gene product with an immunosuppressant would provide better results, increase patient’s satisfaction and patient compliance with recommended treatment regimens.  
 It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Zhu and Cheng with the teachings of Dodge, Barkats, Zhang, and Clearley to arrive at the claimed invention with an expectation of success because administration of a rAAV-9 or rAAVrh10 encoding a gene including I2S/IDS to the cisterna magna has been successfully used to target and deliver the gene including I2S/IDS to the CNS and treat MPSII as taught by Dodge, Barkats, Zhang, and Clearley, and the combined therapy of a rAAV encoding the claimed gene product including iduronate 2-sulfatase with an immunosuppressant has been used to successfully treat the lysosomal storage diseases including MPSII, and has been shown to provide better results as taught by Zhu and Cheng. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of the combined therapy the claimed gene product with an immunosuppressant disclosed by Zhu and Cheng to the method of Dodge, Barkats, Zhang, and Clearley to treat MPSII and yield the predictable result of better results of treating MPSII.
Note that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I. In addition, “the selection of a known material/element based on its suitability for its intended use supports a prima facie obviousness determination” because the results are expected. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07. “It is prima facie obvious to combine two compositions/element each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition/element to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). See MPEP § 2144.06. 
Accordingly, the rejection of claims 13, 28-29 and 31-40 under 35 U.S.C. 103 as being unpatentable over Dodge, Barkats, Zhang, Clearley, Zhu and Cheng is maintained.

9.	Claims 5, 21-24 and 26 stand rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US2010/0173979) in view of Barkats (US2015/0182637), Zhang (2011), and Clearley (2006) as applied to claims 1-2, 4, 6-8, 27 and 30 above, and further in view of Passini et al., (US2009/0117156). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 14-15 of the response, Applicant argues that the claimed method is not obvious over Dodge, Barkats, Zhang, Zhu, Clearley and Passini discussed above and in view of the above evidence and arguments related to non-obviousness including unexpected effects and the long felt for a therapy for human having MPSII. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)) ,and MPEP §2141.01-2147.03, the cited references do render the claimed method obvious because:
i. For the reasons set forth above, Dodge, Barkats, Zhang, and Clearley do teach claims 1-2, 4, 6-8, 27 and 30 and render the claimed method obvious because Dodge teaches a method of treating MPSII by delivering a rAAV vector encoding I2S/IDS to the brain of the patient via intrathecal or intracerebroventricular or intraventricular administration, while Zhang and Clearley teach that rAAV9 and rAAVrh10 vectors provide better specifically targeting and most expressing encoded lysosomal enzymes in neurons of the CNS as taught by, and Barkat teaches intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme can deliver the lysosomal enzyme to the brain and treat MPSII.
ii. While Dodge, Barkats, Zhang, and Clearley do not teach that the human is immunotolerized to I2S/IDS prior to administration of the claimed composition as recited in claim 5 or 21, Passini (US2009/0117156) teaches that immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV gets a better result while performing intrathecal administration to prevent induction anti-target gene including I2S/IDS (see [0128]-[0131] in the reference of Passini, in particular). The teaching of Passini provides a motivation to a skilled artisan to immunotolerize the patient prior to administration of the claimed rAAV to get a better result while performing intrathecal administration to prevent induction anti-I2S/IDS response when treating a lysosomal storage disease including MPSII.
A person of ordinary skill in the art would have recognized that applying the known technique of immunotolerizing the patient with the target gene product including I2S/IDS prior to administration of the claimed rAAV to the method of Dodge, Barkats, Zhang, and Clearley would have yielded the predictable result of treating MPSII. Immunotolerizing the patient with the target gene product including I2S/IDS prior to administration of the claimed rAAV encoding I2S/IDS would get a better result while performing intrathecal/intra-cisterna magna administration to prevent induction anti-target gene including I2S/IDS, and would increase patient’s satisfaction and patient compliance with recommended treatment regimens.  
 It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to be motivated to combine the teachings of Passini with the teachings of Dodge, Barkats, Zhang and Clearley to immunotolerize the patient to I2S/IDS prior to administration of the claimed rAAV9 or rAAVrh10 vector to get a better result while performing administration of the claimed rAAV9 or rAAVrh10 vector encoding I2S/IDS to prevent induction of anti-I2S/IDS response with an expectation of success because Passini teaches the benefit of immunotolering the patient to the claimed gene product prior to administration of the claimed rAAV encoding the gene product to get a better result. Thus, the results of combining the teachings of Passini with the teachings of Dodge, Barkats, Zhang and Clearley to arrive at the claimed inventions are expected because the patient who is immunotolerzied to the clamed gene product prior to administration of the claimed rAAV9 or rAAVrh10 vector would get a better result. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of immunotolerizing the patient with the target gene product including I2S/IDS prior to administration of the claimed rAAV to the method of Dodge, Barkats, Zhang, and Clearley to treat MPSII, and yield the predictable result of better outcomes of treating MPSII. See MPEP § 2143. 01-I, In re Kahn, MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., MPEP § 2144.06, In re Kerkhoven; In re Crockett and Ex parte Quadranti. Accordingly, the rejection of claims 5, 21-24 and 26 under 35 U.S.C. 103 as being unpatentable over Dodge, Barkats, Zhang, Clearley and Passini is maintained.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-8, 13, 21-24 and 26-40 stand rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 8609088 or claims 1-16 of U.S. Patent No. 9249424 in view of Dodge (US2010/0173979), Barkats (US2015/0182637), Zhang (2011), Clearley (2006), Zhu (US8545837), Cheng (US2004/0204379) and Passini (US2009/0117156). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 15-16 of the response, Applicant argues that the methods of the ‘088 and ‘424 patents are directed to methods of treating or inhibiting one or more neurological symptoms associated with mucopolysaccharidosis or a deficiency including I2S/IDS deficiency by intranasally administering an effective amount of an enzyme composition comprising I2S/IDS or a recombinant adeno-associated virus vector comprising an opening reading frame encoding a lysosomal enzyme including I2S/IDS, and the claims of the issued patents do not recite administering to the cistern magna to deliver a rAAV9 or rAAVrh10 vector encoding I2S/IDS to treat MPSII. Applicant argues that Dodge, Barkats, Zhu, Cheng and Passini do not cure the deficiencies of the issue patents. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP 804, MPEP §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)), and MPEP §§2141.01-2147.03, the combination of the claims of the issued patents with the teachings of Dodge, Barkats, Zhang, Clearley,  Zhu, Cheng and Passini do render the claimed invention obvious because: 
i. The claims of the ‘088 and ‘424 patents are directed to methods of treating or inhibiting one or symptoms of mucopolysaccharidosis including MPSII or symptoms associated with I2S/IDS deficiency in a mammal in need thereof using the same I2S/IDS or an AAV vector encoding the same I2S/IDS as instantly claimed.  While the claims of the ‘088 and ‘424 patents do not recite the cistern magna location of the human or mammal and the use of an rAAV9 or rAAVrh10 vector to deliver I2S/IDS, the Dodge, Barkats, Zhang, Clearley teach these limitations to arrive at the claimed method of treating MPSII using an adeno-associated virus gene therapy vector comprising administering to the cisterna magna an rAAV9 or rAAV9 or rAAVrh10 encoding I2S/IDS as instantly claimed for the reasons set forth above. 
ii. While the claims of the ‘088 and ‘424 patents do not teach that the I2S/IDS is delivered to the cistern magna via a rAAV9 or rAAvh10 vector as recited in independent claims 1, 13, 21 and 27 or in combination with an immunosuppressant as recited in claims 13, 28-29 and 31-40 or prior to administration of the claimed rAAV encoding I2S/IDS, the mammal is immunotolerized with the claimed gene product including I2S/IDS as recited in claim 5 or 21, Dodge, Barkats, Zhang, Clearley,  Zhu, Cheng and Passini teach these limitations for the reasons set forth above. 
A person of ordinary skill in the art would have recognized that applying the known technique of delivering I2S/IDS to the cistern magna via a rAAV9 or rAAvh10 vector disclosed by Dodge, Barkats, Zhang, Clearley and using an immunosuppressant in in combination with the claimed rAAV encoding I2S/IDS disclosed by Zhu and Cheng or immunotolerizing the patient with the target gene product including I2S/IDS prior to administration of the claimed rAAV disclosed by Passini to the method of the ‘088 and ‘424 patents would have yielded the predictable result of treating MPSII. Administering to the cisterna magna and using a rAAV-9 or rAAVrh10 to deliver and encode I2S/IDS disclosed by Dodge, Barkats, Zhang, Clearley would have yielded the predictable result of treating MPSII and reducing neurocognitive impairment/deficit in MPSII.  Administration of a rAAV-9 or rAAVrh10 encoding I2S/IDS to the cisterna magna would increase and maintain expression of I2S/IDS to help clear GAG accumulation and reduce cellular vacuolization in the brain, thereby to reduce neuropathology and neuronal damages and cognitive impairment and enhance neural development and neuronal functions and activities or neurocognition in the patients with MPSII and neurocognitive impairment, and would increase patient’s satisfaction and patient compliance with recommended treatment regimens. Using an immunosuppressant in in combination with the claimed rAAV encoding I2S/IDS or Immunotolerizing the patient with the target gene product including I2S/IDS prior to administration of the claimed rAAV encoding I2S/IDS would get a better result while performing intrathecal/intra-cisterna magna administration to prevent induction anti-target gene including I2S/IDS, and would increase patient’s satisfaction and patient compliance with recommended treatment regimens.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using a rAAV-9 or rAAVrh10 to deliver and encode I2S/IDS disclosed by Dodge, Barkats, Zhang, Clearley and using an immunosuppressant in in combination with the claimed rAAV encoding I2S/IDS disclosed by Zhu and Cheng or  immunotolerizing the patient with the target gene product including I2S/IDS prior to administration of the claimed rAAV disclosed by Passini to the method of the issued patents to treat MPSII, and yield the predictable result of better outcomes of treating MPSII. 
Accordingly, the rejection of claims 1-2, 4-8, 13-18, 21-24 and 26-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US8609088 or claims 1-16 of US9249424 in view of Dodge (US2010/0173979), Barkats (US2015/0182637), Zhang (2011), Clearley (2006), Zhu (US8545837), Cheng (US2004/0204379) and Passini (US2009/0117156) is maintained.

11.	Claims 1-2, 4-8, 13, 21-24 and 26-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 6-11 and 17-19 of copending Application No. 15/813908, claims 2-17 of copending Application No. 17/212516, claims 1-11, 20-22, 25-26 and 28-31 of copending Application No.17/508714, claims 1-21 of copending Application No. 17/574118 in view of Dodge (US2010/0173979) and Barkats (US2015/0182637). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 16 of the response, Applicant argues that it is premature to address the rejection because Application Nos.15/813908 and15/574432 are pending and Application No. 16/461271 is no longer pending. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §804, MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)), and MPEP §2141.01-2147.03, the combination of the claims of the copending Application No. 15/813908, 17/2122516, 17/508714 and 17/574118 with the cited references do render the claimed invention obvious because the copending application Nos. 15/813908, 17/2122516, 17/508714 and 17/574118 are directed to methods of enhancing neurocognition in a mammal having a lyosomal storage disease including MPSII (i.e. the same patient population) and using the same material (i.e. an AVV vector including rAAV9 or rAAV10 vector encoding a lysosomal enzyme including I2S/IDS response or in combination with an immunosuppressant or immunotolerized to I2S/IDS). While the claims of the ‘908 application recite intrathecally administering, the claims of the ‘516 application recite administering, the claims of the “714  application recite “administering to the central nervous system” and the claims of the‘118 application recite “administering”, the claims and do not specifically recite “administering to the cistern magna” as in independent claims 1, 13,  and 21, Dodge and Barkats teach methods of treating MPSII by administering to the cisterna magna an AAV9 or rAAV9 or rAAV10 vector encoding I2S/IDS (see abstract, [0013], [0047]-[0050]; table 1, [0010]-[0014], [0031]-[0033]; [0040]; [0052]; [0053], [0039]-[0045]; [0047]-[0051]; [0058]; [0066]; [0073]-[0077]; p. 8-10, examples; p. 12-14, claims 1-32 in the reference of Dodge; see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26 in the reference of Barkats; see [0027]; p. 7, [0074]-p. 11,[0122] , examples 2-11; p. 20, claims -2, 8, 11-12, 17-18, 24, 27-28 in the reference of McCarthy, in particular). 
A person of ordinary skill in the art would have recognized that applying the known technique of delivering I2S/IDS to the cistern magna via a rAAV9 or rAAvh10 vector disclosed by Dodge and Barkats to the method of the application Nos. 15/813908, 17/2122516, 17/508714 and 17/574118 would have yielded the predictable result of treating MPSII. Administering to the cisterna magna and using a rAAV-9 or rAAVrh10 to deliver and encode I2S/IDS disclosed by Dodge and Barkats would have yielded the predictable result of treating MPSII and reducing neurocognitive impairment/deficit in MPSII.  Administration of a rAAV-9 or rAAVrh10 encoding I2S/IDS to the cisterna magna would increase and maintain expression of I2S/IDS to help clear GAG accumulation and reduce cellular vacuolization in the brain, thereby to reduce neuropathology and neuronal damages and cognitive impairment and enhance neural development and neuronal functions and activities or neurocognition in the patients with MPSII and neurocognitive impairment, and would increase patient’s satisfaction and patient compliance with recommended treatment regimens.
Thus, it would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Dodge and Barkats with the claims of the Application Nos. 15/813908, 17/2122516, 17/508714 and 17/574118  to arrive at the claimed invention with an expectation of success because administration of a rAAV-9 or rAAVrh10 encoding a gene including I2S/IDS to the cisterna magna has been successfully used to target and deliver the gene including I2S/IDS to the CNS to treat the lysosomal storage diseases including MPSII as taught by Dodge and Barkats.
In addition, the limitation “enhancing neurocognition or decreasing neuropathy in the CSN” recited in the preamble of the independent claims of the copending application Nos. 15/813908, 17/2122516, 17/508714 and 17/574118 is an inherent result of administration of the rAAV9/rAAV10 vector encoding I2S/IDS to treat MPSII as instantly claimed. See Pitney Bowes, Inc.v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 and MPEP § 2111.02. Accordingly, the provisional rejection of claims 1-2, 4-8, 13, 21-24 and 26-40 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/813908, 17/2122516, 17/508714 and 17/574118 in view of Dodge (US2010/0173979) and Barkats (US2015/0182637) is maintained.

Conclusion


12.	NO CLAIM IS ALLOWED.



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 24, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649